ORDER
PER CURIAM.
Quantrell Coleman (“Defendant”) appeals from.the judgment of the trial court upon his convictions for second-degree domestic assault, Section 565.073, RSMo 2000,1 and armed criminal action, Section 571.015. Defendant argues the trial court erred in allowing ■ Officer Abby Krull to testify that her investigation of the victim’s damaged truck was the first time she had investigated an “intentional accident.”
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not abuse its discretion. An opinion reciting the detailed facts and restating principles of law would have no *672precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).

. All further statutory references are to RSMo 2000, unless otherwise indicated.